Citation Nr: 0502887	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for bilateral varicose veins of the lower 
extremities.

2.  Entitlement to a disability rating in excess of 20 
percent for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to September 
1978 and from July 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, that denied the veteran's 
claims of entitlement to a disability rating in excess of 50 
percent for bilateral varicose veins of the lower extremities 
and to a disability rating in excess of 20 percent for a 
right shoulder condition (which it characterized as 
degenerative joint disease, right shoulder (dominant), with 
impingement syndrome).  The veteran disagreed with this 
decision in December 2001.  A statement of the case was 
issued to the veteran and his service representative in March 
2003.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) later in March 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's bilateral varicose veins of the lower 
extremities are not manifested by swelling, discoloration, 
edema, or any evidence of ulceration.

3.  The veteran's right shoulder condition is manifested by 
minimal impingement and degenerative joint disease of the 
acromioclavicular joint.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for bilateral varicose veins of the lower extremities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.951, 4.1, 4.7, 4.104, Diagnostic Code 7120 
(2003).

2.  The criteria for a disability rating in excess of 20 
percent for a right shoulder condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In the present case, only after the October 2001 rating 
decision was promulgated did the AOJ, on February 21, 2003, 
provide VCAA notice to the claimant.  In this letter, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claims, and of the need 
to advise VA of or submit any additional information or 
evidence that he wanted to have considered.  See Pelegrini, 
supra.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on February 21, 
2003, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
certification and transfer of the appellant's case to the 
Board in March 2003, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant also has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

Service connection for varicose veins and bursitis of the 
right shoulder was established by a September 1987 rating 
decision.  A March 1991 rating decision awarded an evaluation 
of 50 percent for the veteran's bilateral varicose veins, 
effective February 1990.  A September 1993 rating decision 
awarded a 20 percent rating for right shoulder bursitis, 
effective February 1990, under Diagnostic Code 5019.  The 
veteran filed a claim for increased ratings in March 2001.

On VA outpatient treatment in March 2001, the veteran 
requested that his legs be measured again for stockings that 
had provided some relief for his bilateral varicose veins in 
his lower extremities.  His medical history included varicose 
veins.  Physical examination of the veteran's legs revealed 
edema, varicose veins on his bilateral calves, left greater 
than right, and no tenderness to palpation.  The assessment 
was varicose veins on both legs.

On VA examination in April 2001, the veteran complained of a 
constant ache and pain in the right shoulder and in the right 
low lateral neck.  The veteran stated that he could not sleep 
because of his discomfort and had developed pain from the 
proximal aspect of the arm from the elbow to the hand with 
tenderness at the elbow as a result of his right shoulder 
problems.  The veteran's medical history included an in-
service right shoulder injury and a diagnosis of impingement 
syndrome and degenerative joint disease in the right 
shoulder.  The VA examiner noted that the veteran was still 
employed as a custodian at the U.S. Postal Service and had 
not lost any time from work due to his right shoulder 
complaints.  

Objective examination of the veteran revealed that the right 
shoulder was grossly normal.  The veteran moved rather slowly 
and somewhat dramatically.  The VA examiner stated that the 
veteran was having some discomfort but he believed that there 
were histrionics attached to the veteran's demonstration of 
his range of motion.  Abduction was to 180 degrees in both 
shoulders, with the veteran complaining of a click in the 
right shoulder at 90 degrees and feeling something that was 
uncomfortable.  Adduction was to 30 degrees, which the VA 
examiner considered normal.  Forward flexion was to 180 
degrees bilaterally, with the same reported click on the 
right shoulder at 90 degrees.  The veteran's retroflexion was 
30/30 and his rotation was 90/90, both of which the VA 
examiner considered normal.  

The veteran reported that his second, third, fourth, and 
fifth fingers were "dull" but his thumb was perfectly 
normal because he could feel everything sharp and dull in the 
thumb.  The VA examiner noted that he conducted a DeLuca 
stress test of the veteran's right shoulder and found that 
the veteran was able to raise his arm in abduction 10 times, 
although the veteran again reported the click and discomfort 
at 90 degrees.  The VA examiner stated that there again 
seemed to be a histrionic element to the veteran's 
performance.  With 5 pounds of weight on the right shoulder, 
the veteran said he could not abduct this shoulder any 
further because of pain after completing two abductions.  X-
rays of the right shoulder showed no changes when compared to 
previous x-rays, which had shown minimal acromioclavicular 
degenerative joint disease.  The VA examiner commented that 
the veteran's reported pain from his elbow down along the 
forearm was epicondylitis which had no relationship to the 
in-service right shoulder injury.  The veteran's right 
shoulder condition did not interfere with his activities of 
daily living or his ability to work full-time.  The VA 
examiner stated that the veteran should not be able to have 
normal thumb sensation and abnormal sensation in the index 
and middle finger and concluded that the reported hand 
numbness was not significant.  The VA examiner also concluded 
that the veteran had mild impingement syndrome in the right 
shoulder that was moderately magnified by histrionics.  The 
diagnosis was mild impingement syndrome, right shoulder.

After examining the veteran's right shoulder in April 2001, 
the VA examiner then examined his varicose veins.  The 
veteran complained that his varicose veins had returned and 
also complained of aching and swelling in his legs due to 
varicose veins.  The VA examiner noted that the veteran had 
not lost any time from work because of his varicose veins and 
also stated that the veteran was not wearing the stockings 
that he wore normally.  Objective examination of the veteran 
revealed recurrent varicose veins on the right along the 
greater saphenous course.  They were less than 0.5 
centimeters in diameter both above and below the right knee.  
The VA examiner concluded that they were mild in severity.  

On the left leg, the veteran's varicose veins were more 
frequent and also involved the lower saphenous as well as the 
greater saphenous system.  The varicose veins were not large 
and were about 0.5 centimeters in diameter above and below 
the left knee.  There also was no evidence of swelling of the 
ankle, discoloration, edema, or stasis changes.  There was no 
evidence of past or present ulceration and no evidence that 
the veteran was likely to develop future ulceration.  The VA 
examiner commented that discomfort at the end of the day 
would not be unusual if the veteran did not wear his 
stockings.  The diagnoses were recurrent varicose veins of a 
mild degree with no secondary effects. 

The veteran complained of having pain in the upper third of 
his left leg on VA outpatient treatment in November 2002.  
Physical examination of the veteran revealed diffuse swelling 
of the left leg, mostly in the upper third, and varicose 
veins.  The impressions included varicose veins, status-post 
surgery bilaterally, and pain in the left knee that might be 
due to varicose veins or spinal stenosis.  In a December 2002 
addendum, the VA clinician noted that the veteran had called 
to report continuing left leg pain.  He also noted that the 
veteran's knee x-rays had been negative.

A follow-up in December 2002 for lumbar spinal stenosis, 
degenerative joint disease of the cervical spine, and 
varicose veins noted the veteran complaining of continued 
pain in the left leg, mostly around the calf and shin.  He 
reported difficulty with walking and that pain awakens him at 
night.  Left leg raising test was positive.  Doppler 
ultrasound study of the lower extremities was negative for 
any arterial insufficiency.  Venous study showed no deep vein 
thrombosis, but some valvular incompetency was noted.  
Assessment was low back pain with pain radiating to left leg.

In a September 2004 Appellant's Brief, the veteran's service 
representative contended that the veteran was entitled to a 
separate compensable evaluation for arthritis in his right 
shoulder.  He also contended that the veteran continued to 
experience pain and discomfort from varicose veins due to the 
amount of walking required by his job.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  If the 
service-connected disability is rated on the basis of 
residual conditions, a Diagnostic Code appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Varicose Veins

The veteran's service-connected bilateral varicose veins of 
the lower extremities are evaluated as 50 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).  
Although the rating criteria have been revised since the 50 
percent evaluation was assigned to the veteran's service-
connected varicose veins, this evaluation cannot be reduced 
unless the medical evidence establishes that the varicose 
veins have actually improved.  38 C.F.R. § 3.951(a) (2003).

Under the current version of 38 C.F.R. § 4.104, Diagnostic 
Code 7120, an evaluation of zero percent disabling is 
available for asymptomatic palpable or visible varicose 
veins.  

The minimum compensable evaluation of 10 percent disabling is 
available for varicose veins manifested by intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.

The next higher evaluation of 20 percent disabling is 
available for varicose veins manifested by persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  

An evaluation of 40 percent disabling is available for 
varicose veins manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration. 

An evaluation of 60 percent disabling is available for 
varicose veins manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  

Finally, the maximum evaluation of 100 percent disabling is 
available for varicose veins manifested by massive board-like 
edema with constant pain at rest attributed to the effects of 
varicose veins.  

The Note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2003).

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 50 percent 
for bilateral varicose veins of the lower extremities.

None of the objective medical evidence of record indicates 
that the veteran's service-connected varicose veins are 
manifested by symptoms on either of his extremities entitling 
him to a disability rating which would combine to a rating in 
excess of 50 percent for both extremities.  As noted above, 
the veteran reported on VA outpatient treatment in March 2001 
that the leg pain from his varicose veins had been relieved 
by wearing compression stockings.  

Additionally, the results of the veteran's VA examination in 
April 2001 indicate that the varicose veins on his right leg 
were less than 0.5 centimeters in diameter above and below 
the right knee and of mild severity.  Although the veteran 
had more frequent varicose veins on the left leg than on the 
right leg, the varicose veins on the left leg also were not 
large and only about 0.5 centimeters in diameter above and 
below the left knee.  There was no evidence of swelling, 
discoloration, edema, or stasis changes in either of the 
veteran's lower extremities.  There also was no evidence of 
past, present, or future ulceration on either lower 
extremity.  The VA examiner diagnosed recurrent mild varicose 
veins with no secondary effects.  

Finally, although some swelling was noted in the left thigh, 
the Doppler ultrasound showed no arterial insufficiency and 
venous study showed no deep vein thrombosis.  

Applying the current rating criteria to the objective medical 
evidence, the veteran's symptomatology more closely 
approximates a 10 percent rating for the right leg.  There is 
no evidence of persistent edema in the right leg to warrant 
an evaluation in excess of 10 percent for that leg.  In 
addition, the findings of the VA examination warrant a 10 
percent rating for the left leg as well.  However, even 
assuming the left leg swelling above the knee is related to 
varicose veins (which has not been medically determined) 
rather than spinal stenosis, there is no evidence of stasis 
pigmentation or eczema of this extremity which would warrant 
a 40 percent evaluation for that leg.  That percentage would 
be needed for the veteran's combined evaluation for varicose 
veins to equal the current 50 percent rating.

Given the objective medical evidence of record, the Board 
finds that the 50 percent evaluation currently assigned to 
the veteran's service-connected bilateral varicose veins of 
the lower extremities is clearly more favorable to him than 
separately evaluating the disorder as required under the 
current rating criteria.  Thus, the veteran is not entitled 
to an evaluation in excess of 50 percent for this disability, 
and the claim for an increased rating is denied.





Right Shoulder Condition

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2003).

Here, the RO evaluated the veteran's right shoulder condition 
as 20 percent disabling by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5203 (2003).  

The maximum evaluation of 20 percent disabling is available 
under Diagnostic Code 5203 (impairment of the clavicle or 
scapula), where the veteran's shoulder disability is 
manifested by dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).  This 
Diagnostic Code also indicates that the disability can be 
rated on impairment of function of the contiguous joint.  As 
the veteran is receiving the maximum rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, the Board must determine 
whether he is entitled to an increased rating for his 
service-connected right shoulder condition under other 
potentially applicable Diagnostic Codes found in the VA 
Schedule for Rating Disabilities ("Rating Schedule") for 
evaluating shoulder disabilities.

In this regard, the veteran's service-connected right 
shoulder condition also could be evaluated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5201, based on limitation 
of motion of the right (or dominant) arm.  A minimum 
compensable evaluation of 20 percent disabling is available 
under Diagnostic Code 5201 where the limitation of motion of 
the arm is at the shoulder level.  The next higher evaluation 
of 30 percent disabling is available where the limitation of 
motion of the arm is midway between the side and shoulder 
level.  The maximum evaluation of 40 percent disabling is 
available where the limitation of motion of the arm is to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2003).

The veteran's service-connected right shoulder also could be 
evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5202, based on other impairment of the humerus.  A minimum 
evaluation of 20 percent disabling is available under 
Diagnostic Code 5202 for moderate deformity of the humerus or 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level.  The next higher 
evaluation of 30 percent disabling is available for marked 
deformity of the humerus or recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  An evaluation of 50 
percent disabling is available for fibrous union of the 
humerus.  An evaluation of 60 percent disabling is available 
for non-union of the humerus (or false flail joint).  
Finally, the maximum evaluation of 80 percent disabling is 
available for the loss of the head of the humerus (or flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for a right shoulder condition.

None of the objective medical evidence of record shows that 
the veteran's service-connected right shoulder condition is 
more than mildly disabling such that he is entitled to a 
higher disability rating for this condition.  For example, 
the results of the veteran's VA joints examination in April 
2001 show that his right shoulder was grossly normal.  
Although the veteran moved slowly and somewhat dramatically, 
and displayed some histrionics on range of motion testing, 
his right shoulder had a full range of motion in abduction, 
adduction, forward flexion, retroflexion, and rotation.  
Stress testing of the right shoulder also revealed full 
abduction although there was a histrionic element to the 
veteran's performance again.  X-rays showed minimal 
acromioclavicular degenerative joint disease in the right 
shoulder and were unchanged from previous studies completed 
in May 1999.  The VA examiner concluded that the veteran's 
right shoulder complaints did not interfere with his 
activities of daily living and were not related to his 
complaints of right elbow pain.  This examiner diagnosed mild 
impingement syndrome in the right shoulder that was 
moderately magnified by the veteran's histrionics.  

VA outpatient treatment records revealed no treatment for his 
right shoulder.

Given the above mentioned complaints, and without any 
objective medical evidence showing that this condition is 
more than mildly disabling or is manifested by motion limited 
to midway between the side and shoulder level, the Board 
concludes that the veteran is not entitled to a higher 
disability rating.

With respect to the specific contention that a separate 
rating should be assigned for arthritis of the right 
shoulder, the Board finds that a separate rating is not 
warranted.  

In this regard, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  

In this case, the RO rated the veteran's degenerative joint 
disease of the right shoulder with impingement syndrome as 
analogous to Diagnostic Code 5203, apparently based on the 
location of the arthritis being in the acromioclavicular 
joint.  However, there is no evidence of dislocation of the 
right shoulder, nor any evidence of nonunion or malunion.  
Moreover, this Diagnostic Code considers limitation of motion 
in the criteria.  The only objective findings relating to the 
shoulder are clicking on range of motion and complaints of 
pain on range of motion, but with full motion possible.  In 
the absence of evidence of symptomatology separate and 
distinct from limitation of motion, which would be 
compensable in its own right, a separate rating for arthritis 
is prohibited by 38 C.F.R. § 4.14.

Additionally, the veteran's representative argued for 
consideration of separate ratings based on limitation of 
flexion and extension as discussed for knee conditions in 
VAOGCPRECOP 09-04 (2004).  However, this General Counsel 
Opinion does not apply in this case.  First, the rating 
criteria for evaluating the shoulder does not provide 
separate diagnostic codes for evaluating different motion 
such as extension and flexion as is the case with the knees.  
Second, the veteran had full range of motion of the shoulder, 
such that even if separate ratings could be assigned, 
factually there would be no basis to do so.

In summary, the preponderance of the evidence fails to 
establish that the veteran meets the requirements for a 
higher disability evaluation for his right shoulder under any 
of the pertinent diagnostic codes.  The Board has considered 
the veteran's complaints of pain and weakness, but has 
determined that these complaints, coupled with the objective 
findings are adequately compensated by the 20 percent 
evaluation currently assigned.  See Deluca, supra.  Thus, the 
claim for an increased schedular rating is denied.


Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected varicose veins 
and/or right shoulder condition presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
varicose veins or right shoulder condition interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  

Specifically, the VA examiner also concluded in April 2001 
that neither the veteran's service-connected varicose veins 
nor his right shoulder condition had interfered with his job 
at the U.S. Postal Service.  While VA outpatient treatment 
records reveal the veteran taking time off of work, this was 
noted to be related to stress at work, not due to his 
shoulder or varicose veins.  Moreover, there is no evidence 
showing any current hospitalizations for these conditions.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for bilateral varicose veins of the lower extremities is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for a right shoulder condition is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


